DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Application #17/360,708
Claim 1: A processing method of a processing apparatus, comprising:
processing at least one captured image of a subject to generate at least one image-related input signal;
processing the at least one image-related input signal based on at least one database signal, which is communicable from at least one database to the processing apparatus, to generate a plurality of intermediate processor datasets; and
combining the plurality of intermediate processor datasets to produce at least one output signal,




wherein the at least one output signal corresponds to an audio response characteristic unique to the subject, and
wherein the at least one output signal is capable of being applied to input audio signals to generate output audio signals audibly perceivable by the subject so as to provide the subject with customized audio experience.
Patent #11,051,122
Claim 1: A processing method of a processing apparatus, comprising:
processing at least one captured image of a subject to generate at least one image-related input signal;
processing the at least one image-related input signal based on at least one database signal, which is communicable from at least one database to the processing apparatus, to generate a plurality of intermediate processor datasets; and
combining the plurality of intermediate processor datasets to produce at least one output signal, the plurality of intermediate processor datasets being selected from the group consisting of: BRIR, BRTF, HRIR, and HRTF datasets, 
wherein the at least one output signal corresponds to an audio response characteristic unique to the subject, and
wherein the at least one output signal is capable of being applied to input audio signals to generate output audio signals audibly perceivable by the subject so as to provide the subject with customized audio experience.

Claim 2: The processing method as in claim 1,
wherein the processing apparatus is capable of being trained to operate as at least one type of recognizer of a plurality of recognizers.

Claim 3: The processing method as in claim 1,
wherein the processing apparatus is capable of being trained to operate as a multi-recognizer corresponding to at least a first type recognizer and a second type recognizer.

Claim 4: The processing method as in claim 3,
wherein the at least one image-related input signal corresponds to biometric data associated with the subject, and
wherein the biometric data comprises a first biometric feature type and a second biometric feature type.

Claim 5: The processing method as in claim 4,
wherein the processing apparatus is operable as the first type recognizer to generate a first set of intermediate processor datasets based on the first biometric feature type, and
wherein the processing apparatus is operable as the second type recognizer to generate a second set of intermediate processor datasets based on the second biometric feature type.

Claim 6: The processing method as in claim 5,
wherein the first and second sets of intermediate processor datasets are combined by the processing apparatus using weighted sums.

Claim 7: The processing method as in claim 1,
wherein the database comprises a plurality of datasets communicable as corresponding plurality of database signals to the processing apparatus,
wherein the processing method further comprises grouping the plurality of datasets into a plurality of cluster groups, each cluster group corresponding to a cluster comprising at least one dataset, and
wherein the processing apparatus is configured to associate a biometric feature type retrieved from a captured image with a cluster.

Claim 8: The processing method as in claim 7,
wherein the processing apparatus is operable as a multi-recognizer corresponding to at least a first type recognizer and a second type recognizer,
wherein the at least one image-related input signal corresponds to biometric data associated with the subject,
wherein the biometric data comprises a first biometric feature type and a second biometric feature type,
wherein the second biometric feature type is the biometric feature type associated with a cluster by the processing apparatus,
wherein the processing apparatus is operable as the first type recognizer to generate a first set of intermediate processor datasets based on the first biometric feature type, and
wherein the processing apparatus is operable as the second type recognizer to generate a second set of intermediate processor datasets based on the second biometric feature type.

Claim 9: The processing method as in claim 8,
wherein the first and second sets of intermediate processor datasets are combined by the processing apparatus using weighted sums.

Claim 10: The processing method as in claim 1,
wherein the audio response characteristic is unique to the subject under a given environment and is one of an HRIR or BRIR.

Claim 11: The processing method as in claim 1,
wherein processing the at least one image-related input signal based on the at least one database signal to generate the plurality of intermediate processor datasets comprises implementing either a multiple-match processing based strategy, a multiple-recognizer based processing strategy, a cluster based processing strategy, or any combination thereof.

Claim 12: A processing apparatus configurable to be communicable with at least one database containing at least one dataset corresponding to an audio response characteristic based on biometric data from at least one person, the at least one dataset from the database being communicable as corresponding at least one database signal to the processing apparatus,
wherein the processing apparatus is operable in at least one processing mode of a plurality of processing modes, each processing mode corresponding to a recognizer type,
wherein the processing apparatus is configurable to receive an image of a subject and generate at least one image-related input signal based on the received image,
wherein the processing apparatus is configurable to process the at least one image-related input signal based on the at least one database signal to generate a plurality of intermediate processor datasets and to combine the plurality of intermediate processor datasets to generate at least one output signal, the at least one output signal corresponding to an audio response characteristic unique to the subject, and



wherein the at least one output signal is capable of being applied to input audio signals to generate output audio signals audibly perceivable by the subject so as to provide the subject with customized audio experience.

Claim 13: The processing apparatus as in claim 12,
wherein the plurality of intermediate processor datasets is generated based on biometric feature types.

Claim 14: The processing apparatus as in claim 13,
wherein the plurality of intermediate processor datasets is combined by using weighted sums.

Claim 15: The processing apparatus as in claim 12,
wherein the database comprises a plurality of datasets communicable as corresponding plurality of database signals to the processing apparatus,
wherein the plurality of datasets are grouped into a plurality of cluster groups, each cluster group corresponding to a cluster comprising at least one dataset, and
wherein the processing apparatus is configured to associate a biometric feature type retrieved from a captured image with a cluster.

Claim 16: The processing apparatus as in claim 12,
wherein the processing apparatus is configured to process the at least one image-related input signal based on the at least one database signal to generate the plurality of intermediate processor datasets by implementing either a multiple-match processing based strategy, a multiple-recognizer based processing strategy, a cluster based processing strategy, or any combination thereof.

Claim 17: A system, comprising:
at least one database containing at least one dataset corresponding to an audio response characteristic based on biometric data from at least one person; and
a processing apparatus configured to communicate with the at least one database, the at least one dataset from the database being communicable as corresponding at least one database signal to the processing apparatus,
wherein the processing apparatus is operable in at least one processing mode of a plurality of processing modes, each processing mode corresponding to a recognizer type,
wherein the processing apparatus is configurable to receive an image of a subject and generate at least one image-related input signal based on the received image,
wherein the processing apparatus is configurable to process the at least one image-related input signal based on the at least one database signal to generate a plurality of intermediate processor datasets and to combine the plurality of intermediate processor datasets to generate at least one output signal, the at least one output signal corresponding to an audio response characteristic unique to the subject, and




wherein the at least one output signal is capable of being applied to input audio signals to generate output audio signals audibly perceivable by the subject so as to provide the subject with customized audio experience.

Claim 18: The system as in claim 17, further comprising:
a communication network for coupling the at least one database to the processing apparatus, wherein the at least one database is carried by at least one server external to the processing apparatus.

Claim 19: The system as in claim 18,
wherein the plurality of intermediate processor datasets is selected from the group consisting of: BRIR, BRTF, HRIR, and HRTF datasets.

Claim 20: The system as in claim 19,
wherein the plurality of intermediate processor datasets corresponds to the biometric data for at least two different biometric feature types.
Claim 2: The processing method as in claim 1,
wherein the processing apparatus is capable of being trained to operate as at least one type of recognizer of a plurality of recognizers.

Claim 3: The processing method as in claim 1,
wherein the processing apparatus is capable of being trained to operate as a multi-recognizer corresponding to at least a first type recognizer and a second type recognizer.

Claim 4: The processing method as in claim 3,
wherein the at least one image-related input signal corresponds to biometric data associated with the subject, and
wherein the biometric data comprises a first biometric feature type and a second biometric feature type.

Claim 5: The processing method as in claim 4,
wherein the processing apparatus is operable as the first type recognizer to generate a first set of intermediate processor datasets based on the first biometric feature type, and
wherein the processing apparatus is operable as the second type recognizer to generate a second set of intermediate processor datasets based on the second biometric feature type.

Claim 6: The processing method as in claim 5,
wherein the first and second sets of intermediate processor datasets are combined by the processing apparatus using weighted sums.

Claim 7: The processing method as in claim 1,
wherein the database comprises a plurality of datasets communicable as corresponding plurality of database signals to the processing apparatus,
wherein the processing method further comprises grouping the plurality of datasets into a plurality of cluster groups, each cluster group corresponding to a cluster comprising at least one dataset, and
wherein the processing apparatus is configured to associate a biometric feature type retrieved from a captured image with a cluster.

Claim 8: The processing method as in claim 7,
wherein the processing apparatus is operable as a multi-recognizer corresponding to at least a first type recognizer and a second type recognizer,
wherein the at least one image-related input signal corresponds to biometric data associated with the subject,
wherein the biometric data comprises a first biometric feature type and a second biometric feature type,
wherein the second biometric feature type is the biometric feature type associated with a cluster by the processing apparatus,
wherein the processing apparatus is operable as the first type recognizer to generate a first set of intermediate processor datasets based on the first biometric feature type, and
wherein the processing apparatus is operable as the second type recognizer to generate a second set of intermediate processor datasets based on the second biometric feature type.

Claim 9: The processing method as in claim 8,
wherein the first and second sets of intermediate processor datasets are combined by the processing apparatus using weighted sums.

Claim 10: The processing method as in claim 1,
wherein the audio response characteristic is unique to the subject under a given environment and is one of an EMIR or BRIR.

Claim 11: The processing method as in claim 1,
wherein processing the at least one image-related input signal based on the at least one database signal to generate the plurality of intermediate processor datasets comprises implementing either a multiple-match processing based strategy, a multiple-recognizer based processing strategy, a cluster based processing strategy, or any combination thereof.

Claim 12: A processing apparatus configurable to be communicable with at least one database containing at least one dataset corresponding to an audio response characteristic based on biometric data from at least one person, the at least one dataset from the at least one database being communicable as corresponding at least one database signal to the processing apparatus,
wherein the processing apparatus is operable in at least one processing mode of a plurality of processing modes, each processing mode corresponding to a recognizer type,
wherein the processing apparatus is configurable to receive an image of a subject and generate at least one image-related input signal based on the received image,
wherein the processing apparatus is configurable to process the at least one image-related input signal based on the at least one database signal to generate a plurality of intermediate processor datasets and to combine the plurality of intermediate processor datasets to generate at least one output signal, the at least one output signal corresponding to an audio response characteristic unique to the subject, the plurality of intermediate processor datasets being selected from the group consisting of: BRIR, BRTF, HRIR, and HRTF datasets, and
wherein the at least one output signal is capable of being applied to input audio signals to generate output audio signals audibly perceivable by the subject so as to provide the subject with customized audio experience.

Claim 13: The processing apparatus as in claim 12,
wherein the plurality of intermediate processor datasets is generated based on biometric feature types.

Claim 14: The processing apparatus as in claim 13,
wherein the plurality of intermediate processor datasets is combined by using weighted sums.

Claim 15: The processing apparatus as in claim 12,
wherein the database comprises a plurality of datasets communicable as corresponding plurality of database signals to the processing apparatus,
wherein the plurality of datasets are grouped into a plurality of cluster groups, each cluster group corresponding to a cluster comprising at least one dataset, and
wherein the processing apparatus is configured to associate a biometric feature type retrieved from a captured image with a cluster.

Claim 16: The processing apparatus as in claim 12,
wherein the processing apparatus is configured to process the at least one image-related input signal based on the at least one database signal to generate the plurality of intermediate processor datasets by implementing either a multiple-match processing based strategy, a multiple-recognizer based processing strategy, a cluster based processing strategy, or any combination thereof.

Claim 17: A system, comprising:
at least one database containing at least one dataset corresponding to an audio response characteristic based on biometric data from at least one person; and
a processing apparatus configured to communicate with the at least one database, the at least one dataset from the at least one database being communicable as corresponding at least one database signal to the processing apparatus,
wherein the processing apparatus is operable in at least one processing mode of a plurality of processing modes, each processing mode corresponding to a recognizer type,
wherein the processing apparatus is configurable to receive an image of a subject and generate at least one image-related input signal based on the received image,
wherein the processing apparatus is configurable to process the at least one image-related input signal based on the at least one database signal to generate a plurality of intermediate processor datasets and to combine the plurality of intermediate processor datasets to generate at least one output signal, the at least one output signal corresponding to an audio response characteristic unique to the subject, the plurality of intermediate processor datasets being selected from the group consisting of: BRIR, BRTF, HRIR, and HRTF datasets, and
wherein the at least one output signal is capable of being applied to input audio signals to generate output audio signals audibly perceivable by the subject so as to provide the subject with customized audio experience.

Claim 18: The system as in claim 17, further comprising:
a communication network for coupling the at least one database to the processing apparatus, wherein the at least one database is carried by at least one server external to the processing apparatus.

Claim 17: 
the plurality of intermediate processor datasets being selected from the group consisting of: BRIR, BRTF, HRIR, and HRTF datasets,

Claim 19: The system as in claim 18,
wherein the plurality of intermediate processor datasets corresponds to the biometric data for at least two different biometric feature types.

Claim 20: The processing method as in claim 1,
wherein combining the plurality of intermediate processor datasets comprises combining them under the same type of intermediate processor datasets.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 12, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the database” in wherein the database comprises a plurality of datasets communicable as corresponding plurality of database signals to the processing apparatus. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the database” in the at least one dataset from the database being communicable as corresponding at least one database signal to the processing apparatus. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the database” in wherein the database comprises a plurality of datasets communicable as corresponding plurality of database signals to the processing apparatus. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the database” in a processing apparatus configured to communicate with the at least one database, the at least one dataset from the database being communicable as corresponding at least one database signal to the processing apparatus. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Pedersen (US PGPUB #2013/0169779) in view of Lyren et al. (US #2017/02455081) further in view of Ghorbal et al. (US PGPUB #2018/0249275).

Regarding Claim 1, Pedersen discloses a processing method of a processing apparatus, comprising:
processing at least one captured image of a subject to generate at least one image-related input signal (Pedersen Fig. 2, 200);
processing the at least one image-related input signal based on at least one database signal, which is communicable from at least one database to the processing apparatus, to generate a plurality of intermediate processor datasets (Pedersen Fig. 2, 204, 250); and
combining the plurality of intermediate processor datasets to produce at least one output signal (Pedersen Fig. 2, 254),
wherein the at least one output signal corresponds to an audio response characteristic unique to the subject (Pedersen ¶0087 discloses the first device 12 [Fig. 1] receives, from the second device 14, data regarding HRTFs that is obtained based on a result of the act of comparing [Fig. 2, block 206]. The first device 12 can transmit the HRTF information [e.g., filter coefficients] for incorporation into a hearing aid device that is for the subject), and
wherein the at least one output signal is capable of being applied to input audio signals to generate output audio signals audibly perceivable by the subject so as to provide the subject with customized audio experience (Pedersen ¶0067 discloses HRTF information can include one or more sets of filter coefficients for one or more input sources in a hearing instrument for restoring spatial sound cues, or it can include any information that is used to represent or derive the one or more sets of filter coefficients. ¶0087 discloses if the HRTF information includes filter coefficients for the hearing aid, the HRTF information can be incorporated into such hearing aid [e.g., into a processor of the hearing aid]).
Pedersen may not explicitly disclose wherein the at least one output signal is capable of being applied to input audio signals to generate output audio signals audibly perceivable by the subject so as to provide the subject with customized audio experience.
However, Lyren teaches wherein the at least one output signal is capable of being applied to input audio signals to generate output audio signals audibly perceivable by the subject so as to provide the subject with customized audio experience (Lyren ¶0043 discloses individualized or customized HRIRs and/or HRTFs are generated from measurements and/or calculations based on an anthropometry-based method or subjective-selection-based method [such as customizing HRTFs for a person based on anatomical feature similarities of an individual with known, measured HRTFs of another individual]. Transfer functions and impulse responses can also be generated from one or more interpolation techniques [such as interpolating an HRTF at a location between two known HRTFs or using a nearest known or measured location]. Furthermore, impulse responses can be extracted to generate transfer functions, such as removing RIRs from a set of BRIRs to yield HRIRs/HRTFs or removing impulse responses due to a person's outstretched arm while holding the HPED to generate the sound. ¶0255 discloses storage 1408 can include memory or databases that store one or more of SLPs [including their locations and other information associated with a SLP including rich media such as sound files and images], user profiles and/or user preferences [such as user preferences for SLP locations and sound localization preferences], impulse responses [IRs] and transfer functions [such as HRTFs, HRIRs, BRIRs, and RIRs], and other information, Fig. 14: network 1410; Fig. 15: server 1504, network 1514, IRs/TFs and SLPs 1536).
Pedersen and Lyren are analogous art as they pertain to binaural rendering using biometrics. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the spatial hearing (as taught by Pedersen) to process captured sound to generate one or more sets of HRTFs, HRIRs, RIRs [BRTFs], and BRIRs for the person and the location (as taught by Lyren, ¶0058) that facilitate obtaining HRTFs and audio impulse responses that will advance technology that creates and maintains virtual environments, virtual reality, and augmented reality (Lyren, ¶0003).
Ghorbal teaches wherein the at least one output signal is capable of being applied to input audio signals to generate output audio signals audibly perceivable by the subject so as to provide the subject with customized audio experience (Ghorbal ¶0109 discloses execute the functions of by operating on input data and to generate output data).
Pedersen, Lyren, and Ghorbal are analogous art as they pertain to binaural rendering using biometrics. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the spatial hearing (as taught by Pedersen) in view of Lyren (to process captured sound to generate one or more sets of HRTFs, HRIRs, RIRs [BRTFs], and BRIRs for the person and the location; Lyren, ¶0058) to generate an HRTF of the individual on the basis of transfer functions for high and low frequencies and of at least one face-on or profile photograph of the individual, the ear size of the individual (as taught by Ghorbal, ¶0101) to generate 3D audio effects by customizing HRTF and key elements of an individual’s spatial hearing (Ghorbal, ¶0002).

Regarding Claim 7, Pedersen in view of Lyren and Ghorbal discloses the processing method as in claim 1,
wherein the database comprises a plurality of datasets communicable as corresponding plurality of database signals to the processing apparatus (Pedersen ¶0075 discloses over time, the number of reference images 300 [Figs. 1-4] and their corresponding HRTFs transmitted to, and stored at, the second device 14 will increase, thereby providing a database with an extensive amount of knowledge regarding different HRTFs for different ear configurations),
wherein the processing method further comprises grouping the plurality of datasets into a plurality of cluster groups (Ghorbal ¶0021 discloses the HRTFs to be grouped into clusters [of 8 in number]), each cluster group corresponding to a cluster comprising at least one dataset (Ghorbal ¶0023 discloses a procedure for selecting a set of HRTFs from 32 available HRTFs. ¶0083 discloses any method allowing the values of the set of parameters of the HRTFs to be found from the values of the set of statistical parameters and ensuring a good reconstruction of the HRTFs of the database OH1 can be used, examples of such methods being methods based on k-means clustering, Figs. 1-4).
wherein the processing apparatus is configured to associate a biometric feature type retrieved from a captured image with a cluster (Pedersen ¶0023 discloses the information extracted from the input image (a biometric feature) can be head size, head shape, torso size, torso shape, cavum concha height, cymba concha height, cavum concha width, fossa height, pinna height, pinna width, intertragal incisure width, cavum concha depth, or any combination thereof).

Claims 2-5 and 11 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Pedersen (US PGPUB #2013/0169779) in view of Lyren et al. (US #2017/02455081) further in view of Ghorbal et al. (US PGPUB #2018/0249275) and further in view of Slaney et al. (US #2006/0067548).

Regarding Claim 2, Pedersen in view of Lyren and Ghorbal discloses the processing method as in claim 1, but does not explicitly disclose wherein the processing apparatus is capable of being trained to operate as at least one type of recognizer of a plurality of recognizers.
However, Slaney teaches wherein the processing apparatus is capable of being trained to operate as at least one type of recognizer of a plurality of recognizers (Slaney ¶0009 [Figs. 5a, 5b] discloses the estimation algorithm starts with a training stage. In this stage, the system accepts both image-related "input data" and the corresponding audio-related "output data" [the detailed HRTF measurements]. A model of the mapping from the input data to the output data is then created. The mapping can be based upon eigen-spaces, eigen-points, a support vector network, or neural network processing. Once the training stage is complete, the model is used to estimate the output data solely from input data: the model gives the HRTF from the processed input imagery. This second stage of operation is referred to as the estimation stage. Thus, given an ear whose HRTF has never been measured, it becomes possible to determine an HRTF for that ear. ¶0023 discloses training and estimation for individuals with known HRTFs. ¶0024 discloses training and estimation for individuals with unknown HRTFs).
Pedersen, Ghorbal, and Slaney are analogous art as they pertain to binaural rendering using biometrics. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Pedersen in view of Ghorbal in light of the teachings of Slaney to provide the relevant data for the person’s ears, head, shoulders, etc. (as taught by Slaney, ¶0024) to determine the HRTF that can be used to generate spatial sound that is tuned to that listener's auditory response characteristics, so that the listener is able to readily identify and distinguish between sounds that appear to come from spatially diverse locations (Slaney, ¶0016).

Regarding Claim 3, Pedersen in view of Lyren, Ghorbal and Slaney discloses the processing method as in claim 1,
wherein the processing apparatus is capable of being trained to operate as a multi-recognizer corresponding to at least a first type recognizer (Slaney ¶0019 discloses one of the primary influences upon a person's spatial sound response is the shape of the person's outer ear, or pinna) and a second type recognizer (Slaney ¶0019 discloses another factor is the shape and size of the person's head, particularly the spacing between the ears).

Regarding Claim 4, Pedersen in view of Lyren, Ghorbal and Slaney discloses the processing method as in claim 3,
wherein the at least one image-related input signal corresponds to biometric data associated with the subject (Slaney ¶0026 discloses the shape of the pinnae can be the most significant factor in the HRTF. So a high-resolution image of the individual’s ear should be obtained for a sufficient amount of detail), and
wherein the biometric data comprises a first biometric feature type and a second biometric feature type (Slaney ¶0026 discloses if additional images are used of the person's head, and/or head and shoulders, it can be acceptable to employ lower-resolution images for these views, and thereby reduce the amount of data that is to be processed. ¶0027 discloses an appropriate dimensions can be estimated from the images of the head and shoulders and used in combination with an image of the pinna. ¶0028 discloses radii describing the head shape).

Regarding Claim 5, Pedersen in view of Lyren, Ghorbal and Slaney discloses the processing method as in claim 4,
wherein the processing apparatus is operable as the first type recognizer to generate a first set of intermediate processor datasets based on the first biometric feature type (Slaney ¶0023 discloses as shown in a matrix in Fig. 4, a first set of data values Ii,j are the individual pixel values of the image(s) of the person), and
wherein the processing apparatus is operable as the second type recognizer to generate a second set of intermediate processor datasets based on the second biometric feature type (Slaney ¶0023 discloses as shown in a matrix in FIG. 4, a second set of data values Pi are the measured HRTF values of that person at each measurement. By obtaining the observable image data and HRTF values for a number of individuals, a mapping matrix can be constructed. This mapping of observable data to HRTF values for individuals whose HRTFs are known constitutes the training stage of the HRTF estimation process, FIG. 5a. The greater the amount of input data that is employed in this mapping, both in terms of number of individuals and data per individual, the more reliable the coupling between the input and output data becomes).

Regarding Claim 11, Pedersen in view of Lyren, Ghorbal and Slaney discloses the processing method as in claim 1,
wherein processing the at least one image-related input signal based on the at least one database signal to generate the plurality of intermediate processor datasets comprises implementing either a multiple-match processing based strategy, a multiple-recognizer based processing strategy, a cluster based processing strategy, or any combination thereof (Slaney ¶0009 [Figs. 5a, 5b] discloses the estimation algorithm starts with a training stage. In this stage, the system accepts both image-related "input data" and the corresponding audio-related "output data" [the detailed HRTF measurements]. A model of the mapping from the input data to the output data is then created. The mapping can be based upon eigen-spaces, eigen-points, a support vector network, or neural network processing. Once the training stage is complete, the model is used to estimate the output data solely from input data: the model gives the HRTF from the processed input imagery. This second stage of operation is referred to as the estimation stage. Thus, given an ear whose HRTF has never been measured, it becomes possible to determine an HRTF for that ear. ¶0023 discloses training and estimation for individuals with known HRTFs. ¶0024 discloses training and estimation for individuals with unknown HRTFs).

Claims 6, 8-9, and 12-20 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Pedersen (US PGPUB #2013/0169779) in view of Lyren et al. (US #2017/02455081) further in view of Ghorbal et al. (US PGPUB #2018/0249275) and further in view of Slaney et al. (US #2006/0067548) and Oh et al. (US #2016/0227338).

Regarding Claim 6, Pedersen in view of Lyren, Ghorbal and Slaney discloses the processing method as in claim 5, but does not explicitly disclose wherein the first and second sets of intermediate processor datasets are combined by the processing apparatus using weighted sums.
However, Oh teaches wherein the first and second sets of intermediate processor datasets are combined by the processing apparatus using weighted sums (Oh ¶0099 discloses MITF [Modified Inter-aural Transfer Function] scaling. ¶0100 further discloses a weight function w(k) for the ipsilateral HRTF. ¶0246 discloses a weight function can be applied to perform the intensity rendering based on the spherical head model).
Pedersen, Ghorbal, Slaney and Oh are analogous art as they pertain to binaural rendering using biometrics. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Pedersen in view of Ghorbal and Slaney in light of the teachings of Oh to generate the binaural parameters based on personalized information (as taught by Oh, ¶0071) for efficient binaural rendering on object signals and channel signals of 3D audio (Oh, ¶0007).

Regarding Claim 8, Pedersen in view of Lyren and Ghorbal discloses the processing method as in claim 7, 
wherein the processing apparatus is operable as a multi-recognizer corresponding to at least a first type recognizer and a second type recognizer (Lyren ¶0117 discloses facial recognition to determine or estimate a facial or head orientation of the person from one or more images or video captured with a camera in the HPED. The facial orientation can be described or recorded with respect to a location of the HPED that is generating the sound for the impulse responses. ¶0118 discloses one way to determine facial orientation is with a video-based facial orientation determination. This includes head-based approaches, ocular-based approaches [or eye-based approaches], and combinations of these two approaches. ¶0119 discloses another way to determine facial orientation is with a classification-based facial orientation determination. This determines a relationship between face pose and its appearance via a statistical learning algorithm. Facial orientation is determined from face samples and various factors, such as illumination, pose variation, expression, etc. ¶0120 discloses another way to determine facial orientation is with a geometry-based facial orientation determination. This builds a three-dimensional (3D) model of the face to determine facial orientation. For instance, facial contour and facial components of the person are matched with their projection on a 2D image).
Pedersen in view of Lyren and Ghorbal may not explicitly disclose wherein the processing apparatus is operable as a multi-recognizer corresponding to at least a first type recognizer and a second type recognizer, wherein the at least one image-related input signal corresponds to biometric data associated with the subject, wherein the biometric data comprises a first biometric feature type and a second biometric feature type, wherein the processing apparatus is operable as the first type recognizer to generate a first set of intermediate processor datasets based on the first biometric feature type, and wherein the processing apparatus is operable as the second type recognizer to generate a second set of intermediate processor datasets based on the second biometric feature type.
However, Slaney teaches wherein the processing apparatus is operable as a multi-recognizer corresponding to at least a first type recognizer and a second type recognizer (Slaney ¶0008 discloses a database of images and HRTFs that can use the data to build a detailed model coupling two sets of data),
wherein the at least one image-related input signal corresponds to biometric data associated with the subject (Slaney ¶0026 discloses the shape of the pinnae can be the most significant factor in the HRTF. So a high-resolution image of the individual’s ear should be obtained for a sufficient amount of detail),
wherein the biometric data comprises a first biometric feature type and a second biometric feature type (Slaney ¶0026 discloses if additional images are used of the person's head, and/or head and shoulders, it can be acceptable to employ lower-resolution images for these views, and thereby reduce the amount of data that is to be processed. ¶0027 discloses an appropriate dimensions can be estimated from the images of the head and shoulders and used in combination with an image of the pinna. ¶0028 discloses radii describing the head shape),
wherein the processing apparatus is operable as the first type recognizer to generate a first set of intermediate processor datasets based on the first biometric feature type (Slaney ¶0023 discloses as shown in a matrix in Fig. 4, a first set of data values Ii,j are the individual pixel values of the image(s) of the person), and
wherein the processing apparatus is operable as the second type recognizer to generate a second set of intermediate processor datasets based on the second biometric feature type (Slaney ¶0023 discloses as shown in a matrix in FIG. 4, a second set of data values Pi are the measured HRTF values of that person at each measurement. By obtaining the observable image data and HRTF values for a number of individuals, a mapping matrix can be constructed. This mapping of observable data to HRTF values for individuals whose HRTFs are known constitutes the training stage of the HRTF estimation process, FIG. 5a. The greater the amount of input data that is employed in this mapping, both in terms of number of individuals and data per individual, the more reliable the coupling between the input and output data becomes).
Pedersen, Lyren, Ghorbal, and Slaney are analogous art as they pertain to binaural rendering using biometrics. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Pedersen in view of Lyren and Ghorbal in light of the teachings of Slaney to provide the relevant data for the person’s ears, head, shoulders, etc. (as taught by Slaney, ¶0024) to determine the HRTF that can be used to generate spatial sound that is tuned to that listener's auditory response characteristics, so that the listener is able to readily identify and distinguish between sounds that appear to come from spatially diverse locations (Slaney, ¶0016).
Pedersen in view of Lyren, Ghorbal and Slaney may not explicitly disclose wherein the second biometric feature type is the biometric feature type associated with a cluster by the processing apparatus
However, Oh teaches wherein the second biometric feature type is the biometric feature type associated with a cluster by the processing apparatus (Oh ¶0210 discloses reference symbol R_thr indicates a predetermined distance with respect to the center of the head of the listener 50 and reference symbol 'a' indicates a radius of the head of the listener 50, Figs. 14, 15. ¶0213 discloses in order to estimate the ipsilateral incident angle and the contralateral incident angle, the head radius 'a' of the listener 50 can be used. The information of the head radius of the listener 50 can be received through the metadata or received through the user input. The binaural rendering is performed using the HRTF selected by reflecting different head sizes for each user, to apply a personalized motion parallax effect).
Pedersen, Ghorbal, Slaney and Oh are analogous art as they pertain to binaural rendering using biometrics. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Pedersen in view of Ghorbal and Slaney in light of the teachings of Oh to generate the binaural parameters based on personalized information (as taught by Oh, ¶0071) for efficient binaural rendering on object signals and channel signals of 3D audio (Oh, ¶0007).

Regarding Claim 9, Pedersen in view of Lyren, Ghorbal. Slaney, and Oh discloses the processing method as in claim 8,
wherein the first and second sets of intermediate processor datasets are combined by the processing apparatus using weighted sums (Oh ¶0099 discloses MITF [Modified Inter-aural Transfer Function] scaling. ¶0100 further discloses a weight function w(k) for the ipsilateral HRTF. ¶0246 discloses a weight function can be applied to perform the intensity rendering based on the spherical head model).

Regarding Claim 18, Pedersen in view of Lyren, Ghorbal. Slaney, and Oh discloses the system as in claim 17, further comprising:
a communication network for coupling the at least one database to the processing apparatus, wherein the at least one database is carried by at least one server external to the processing apparatus (Lyren ¶0255 discloses storage 1408 can include memory or databases that store one or more of SLPs [including their locations and other information associated with a SLP including rich media such as sound files and images], user profiles and/or user preferences [such as user preferences for SLP locations and sound localization preferences], impulse responses [IRs] and transfer functions [such as HRTFs, HRIRs, BRIRs, and RIRs], and other information, Fig. 14: network 1410; Fig. 15: server 1504, network 1514, IRs/TFs and SLPs 1536).

Regarding Claim 19, Pedersen in view of Lyren, Ghorbal. Slaney, and Oh discloses the system as in claim 18,
wherein the plurality of intermediate processor datasets is selected from the group consisting of: BRIR, BRTF, HRIR, and HRTF datasets (Lyren ¶0058 discloses process captured sound to generate one or more sets of HRTFs, HRIRs, RIRs [BRTFs], and BRIRs for the person and the location).

Claims 12-17 and 20 are rejected for the same reason as set forth in Claims 1-9 and 11.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Pedersen (US #2013/0169779) in view of Lyren et al. (US #2017/02455081) further in view of Ghorbal et al. (US PGPUB #2018/0249275) and Oh et al. (US #2016/0227338).

Regarding Claim 10, Pedersen in view of Lyren and Ghorbal discloses the processing method as in claim 1,
wherein the audio response characteristic is unique to the subject under a given environment and is one of an HRIR or BRIR (Lyren ¶0058 discloses process captured sound to generate one or more sets of HRTFs, HRIRs, RIRs [BRTFs], and BRIRs for the person and the location).
Pedersen in view of Lyren and Ghorbal may not explicitly disclose wherein the audio response characteristic is unique to the subject under a given environment and is one of an HRIR or BRIR.
However, Oh teaches wherein the audio response characteristic is unique to the subject under a given environment and is one of an HRIR or BRIR (Oh ¶0066 discloses the binaural parameter controller 200 generates a binaural parameter for the binaural rendering and transfers the binaural parameter to the binaural renderer 100. The transfer function can include HRTF, BRTF, RIR, BRIR, and HRIR).
Pedersen, Lyren, Ghorbal, and Oh are analogous art as they pertain to binaural rendering using biometrics. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Pedersen in view of Ghorbal in light of the teachings of Oh to generate the binaural parameters based on personalized information (as taught by Oh, ¶0071) for efficient binaural rendering on object signals and channel signals of 3D audio (Oh, ¶0007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651